Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Allowable Subject Matter
Claims 1-8 and 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1: receiving data packets at one or more server devices, wherein the data packets are received at the one or more server devices in response to transmission of the data packets by client devices in multiple environments; identifying a group of the data packets, wherein identifying the group of the data packets comprises identifying the group of the data packets based on: time stamps of the data packets of the group, and the data packets of the group each indicating receipt of a single spoken utterance of a user; selecting a subset of two or more of the client devices based on the data packets of the group of the data packets being received from the client devices of the subset, wherein the subset of the client devices are each located in an environment of the multiple environments; in response to selecting the subset of the client devices: transmitting one or more commands to the 
The above claims are deemed allowable given the complex nature of device subsets transmitting, selecting, and rendering as precisely claimed. The prior art at best teaches an ASR device group which receives audio in-person or transmitted simultaneously wherein a main device displays the status of each device depending on activation or recognition of commands via a graphical icon. The prior art falls short of having such graphical icons per device, wherein while a main device displays a status of other devices it is not obvious nor warranted under BRI to state inherency that a user can visually see the status of the other devices given the generic relationship of any observed graphical/audible output of a device that is not the main device. Similarly uniqueness would not amount to an On/Off LED or a TV screen being on or playing music. Finally having multiple main devices is the only feasible official notice that is somewhat reasonable from a high level, however it assumes that multiple users are present and can control each other’s main devices which the prior art combination makes not suggestion of and one of ordinary skill in the art would not assume/realize. While this does not necessarily destroy the present combination in all permutations at best it requires unwarranted .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Sharifi; Matthew	US 20160217790 A1
	Multiple device simultaneous command processing.

Jorgovanovic; Milos	US 20170090864 A1
	Wake words.

Lee; Hye-Jin et al.	US 20170206779 A1	
	Multiple devices, main device displays symbols of other devices.

Rosenberger; Theodore Alfred	US 8340975 B1


Woodward; Elizabeth V. et al.	US 20140088961 A1
	Device profiles for users.

Ganong, III; William F. et al.	US 20140278435 A1
	Device to device control in ASR, wakeup.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov